ATTORNEY GRIEVANCE COMMISSION                         •   IN THE
OF MARYLAND                                           •   COURT OF APPEALS
200 Harry S. Truman Parkway, Suite 300                •   OF MARYLAND
Annapolis, MD 21401

           Petitioner

v.                                                    •   Misc. Docket AG

SEAN PATRICK MCMULLEN                                 • No. 96

                                                      •   September Term, 2016

           Respondent

                        ************************************
                                               ORDER

          This matter having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action, with attached certified copy of a Memorandum Order whereby the Virginia

State Bar Disciplinary Board revoked Sean Patrick McMullen's license to practice law in the

Commonwealth of Virginia, effective June 26, 2015 (Exhibit A); and it appearing that said Sean

Patrick McMullen is admitted to the Bar of this Court;

          NOW, THEREFORE, it is this 2nd day of                  March             ,2017,

          ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 19-

737(d), that Sean Patrick McMullen, Respondent, is hereby suspended, effective immediately,

from the practice of law in the State of Maryland, pending further order of this Court; and it is

further


          ORDERED, that the Clerk of this Court shall strike the name of Sean Patrick McMullen

from the register of attorneys in this Court, notify Respondent of the filing of this order in

accordance with Maryland Rule 19-742(a)(1), and comply with the notice provisions set forth in

Maryland Rule 19-761(b).

                                                              /s/ Mary Ellen Barbera
                                                       Chief Judge